Citation Nr: 0523655	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  02-03 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1969 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, that denied the above claim.

This matter was previously before the Board in February 2004 
at which time it was remanded for additional development.  
The case has been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As indicated above, this case was previously before the Board 
and remanded in February 2004.  At that time, it was noted 
that the veteran's service medical records showed that in 
February 1969 he was treated for a rash in the groin area.  
Evaluation revealed a raised pruritive area in the groin 
region with surrounding elevated lesions.  A two-month 
history was indicated with the symptoms being worse lately.  
The diagnosis was tinea cruris.  A chronological record of 
medical care dated in March 1969 showed that the veteran was 
diagnosed with tinea pedis, and a chronological record of 
medical care dated in June 1970 showed that he reported for 
treatment of an ulcerous sore on the left elbow.

The Board directed the RO schedule the veteran for a VA skin 
examination, wherein the examiner would be provided the 
claims folder prior to the examination and would be requested 
to provide an opinion as to the diagnosis, date of onset, and 
etiology of any skin disorder found to be present.  The 
examiner was to be directed, in pertinent part, to state 
whether any current skin disorder was related to the in-
service findings of skin problems.

The veteran underwent a VA examination in January 2005.  The 
impression was pruritis starting out on the thighs and groin 
and scrotal area onset 1972 and continuing over the years; 
lichen planus chronicus; atopic eczematoid dermatitis of the 
upper and lower extremities; and xerosis.  The examiner did 
not address the in-service findings of skin problems, as set 
forth above.  The examiner also indicated that he did not 
have the claims file or the veteran's service medical records 
to review in conjunction with the examination.

The examiner was subsequently provided the veteran's claims 
file, along with his service medical records, for review in 
May 2005.  In an addendum, he stated that the report of 
record was adequate and that no additional information was 
indicated.  He added that as the veteran's disorder was 
different from chloracne, it was not considered directly 
related to Agent Orange herbicide exposure.  However, the 
examiner did not address whether the currently diagnosed skin 
disorders were etiologically related to the in-service skin 
problems.

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a remand by the 
Board confers, as a matter of law, the right to compliance 
with the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, while the Board regrets additional delay, the case 
must again be remanded before the Board may properly proceed 
with appellate review.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  Obtain an addendum to the January 2005 VA 
examination report.  The claims file must be 
made available to the reviewing physician; 
the physician should indicate in the addendum 
report that the claims file was reviewed.  

Following a review of the claims file, 
the reviewing physician (preferably the 
original examiner) should provide an 
opinion as to whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) that any 
currently diagnosed skin disorder 
(including those shown on VA examination 
in January 2005) had its onset during 
active service or is related to the in-
service findings of skin problems, i.e., 
the February 1969 diagnosis of tinea 
cruris, the March 1969 diagnosis of tinea 
pedis, and/or the June 1970 treatment of 
an ulcerous sore on the left elbow.  

A rationale for any opinion expressed should 
be provided.  The need for further 
examination of the veteran is left to the 
discretion of the reviewing physician.

2.  After the foregoing development has 
been accomplished to the extent possible, 
review the claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

3.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  The RO should 
consider all the evidence of record to 
determine whether the facts show that the 
veteran is entitled to service connection 
for a skin disorder, to include as 
secondary to Agent Orange exposure.  If 
the decision remains adverse to the 
veteran, furnish him a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


